 Case 2:19-cv-00190-PLM-MV ECF No. 27 filed 10/21/20 PageID.387 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

ANDREW LONGUSKI,                                  )
                            Plaintiff,            )
                                                  )      No. 2:19-cv-190
-v-                                               )
                                                  )      Honorable Paul L. Maloney
RYAN AKERS and GARY DEMERS,                       )
                      Defendants.                 )
                                                  )

                                         OPINION

       This matter is before the Court on Defendant Ryan Akers’ motion to dismiss (ECF

No. 16) and Defendant Gary Demers’ motion to dismiss (ECF No. 18) Plaintiff Andrew

Longuski’s complaint. For the reasons to be explained, the Court will grant the motion for

the claims as pleaded but will allow Longuski to file an amended complaint clarifying his

federal malicious prosecution claim.

                                             I.

       This case, filed on September 24, 2019, alleges that Akers and Demers violated

Longuski’s due process rights and initiated a malicious prosecution against him.

       As a preliminary note, the Court has considered both Longuski’s complaint and the

initial Michigan State Police (“MSP”) Incident Report (ECF No. 17-3) because the Incident

Report was referred to in the complaint and it is central to the claim. See, e.g., Berry v.

United States Dep’t of Labor, 832 F.3d 627, 637-68 (6th Cir. 2016). Thus, the following facts

are taken from both the Complaint and the Incident Report.
    Case 2:19-cv-00190-PLM-MV ECF No. 27 filed 10/21/20 PageID.388 Page 2 of 10




           Both Defendants are MSP Officers. At the relevant time, Longuski was also a

Lieutenant with the MSP, working as a commander of the MSP’s polygraph section. On May

18, 2018, after attending a polygraph training on Mackinac Island, he ate dinner at the

Mission Point Hotel and then joined a group at the Pink Pony Bar. At about 11:00 p.m., the

group decided to leave the Pink Pony and head to Horn’s Gaslight Bar. Longuski was

walking with the group when MSP Sergeant Jordan1 rode past the group on a pink and purple

ladies’ bike that Jordan allegedly brought to the Pink Pony. Longuski asked Jordan to hold

on a minute so that he could jump on the bike with him. The pair rode the bike to Horn’s,

where they were stopped by Defendant Akers, who warned them they could not ride double

on the single bike. They got off the bike, and Jordan attempted to put the kickstand down

for the bike but missed. The bike fell, but Jordan picked it up and steadied it upright.

           The two went into Horn’s with the rest of the group. Shortly thereafter, Akers

“banged” on the window and told Longuski to get outside. Longuski went outside, and Akers

said something to the effect of, “you are police officers, you should know better than to steal

a bike.” Akers took Longuski and Jordan to the Mackinac Island Police Department, where

Longuski continued to deny knowledge of the bike being stolen and stated that he had only

been a passenger on the bike for a short distance. Longuski grew fed up and told Akers to

either charge him with possessing a stolen bike or let him return to the restaurant. Akers let

Longuski go, but he did proceed with a report and enforcement action on Demers’ advice.




1
    The complaint does not list Jordan’s first name.


                                                       2
 Case 2:19-cv-00190-PLM-MV ECF No. 27 filed 10/21/20 PageID.389 Page 3 of 10




Akers did not view any video surveillance from the Pink Pony or Horn’s, nor did he speak

with any eyewitnesses.

       The request for Longuski’s arrest was submitted on May 21, 2018. Longuski argues

that the warrant request included numerous false misrepresentations, and that Akers and

Demers should have interviewed witnesses and viewed all available evidence before

submitting a warrant. On May 23, 2018, Longuski was arrested at work and charged with

larceny under $200 and disturbing the peace. He was removed from his position on or about

that date. Longuski alleges that at some point between the incident and the arrest, Demers

did view the surveillance videos, but failed to amend Akers’ report to reflect that new

information.

       On September 24, 2018, the charges against Longuski were dismissed. Longuski

made an internal complaint against Akers for misconduct. The MSP found Akers guilty of

misconduct and issued him an eight-day suspension.

       Longuski now brings two counts against the Defendants: 1) violation of due process

rights by fabricating evidence against him, falling to disclose exculpatory evidence in his favor,

and obfuscating or misrepresenting facts, and 2) malicious prosecution. Both Defendants

have moved to dismiss.

                                               II.

       A complaint must contain a short and plain statement of the claim showing how the

pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). The complaint need not contain detailed

factual allegations, but it must include more than labels, conclusions, and formulaic

recitations of the elements of a cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544,


                                                3
 Case 2:19-cv-00190-PLM-MV ECF No. 27 filed 10/21/20 PageID.390 Page 4 of 10




555 (2007). A defendant bringing a motion to dismiss for failure to state a claim under Rule

12(b)(6) tests whether a cognizable claim has been pled in the complaint. Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988).

       To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must provide

sufficient factual allegations that, if accepted as true, are sufficient to raise a right to relief

above the speculative level, Twombly, 550 U.S. at 555, and the “claim to relief must be

plausible on its face.” Id. at 570. “A claim is plausible on its face if the ‘plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.’” Ctr. For Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365,

369 (6th Cir. 2011) (quoting Twombly, 550 U.S. at 556). “The plausibility standard is not

akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations

omitted). If plaintiffs do not “nudge[] their claims across the line from conceivable to

plausible, their complaint must be dismissed.” Twombly, 550 U.S. at 570.

       When considering a motion to dismiss, a court must accept as true all factual

allegations, but need not accept any legal conclusions. Ctr. For Bio-Ethical Reform, 648 F.3d

at 369. The Sixth Circuit has noted that courts “may no longer accept conclusory legal

allegations that do not include specific facts necessary to establish the cause of action.” New

Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1050 (6th Cir. 2011).

However, “a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations”; rather, “it must assert sufficient facts to prove the defendant with ‘fair




                                                  4
 Case 2:19-cv-00190-PLM-MV ECF No. 27 filed 10/21/20 PageID.391 Page 5 of 10




notice of what the . . . claim is and the grounds upon which it rests.’” Rhodes v. R&L Carriers,

Inc., 491 F. App’x 579, 582 (6th Cir. 2012) (quoting Twombly, 550 U.S. at 555).

                                              III.

                                              A.

       Count I of Longuski’s complaint brings a procedural due process claim. This claim

fails for two reasons. First, it is the Fourth Amendment that establishes protections in this

part of the criminal justice system, not the Fourteenth Amendment. Wilson v. City of Shaker

Heights, 741 F. App’x 312, 317 n. 4 (6th Cir. 2018). Thus, a procedural due process claim

is not viable in this case.

       Moreover, even if the claim were viable, to bring a § 1983 claim for procedural due

process violations, a plaintiff must first plead and prove the inadequacy of state processes

and remedies that address the alleged due process violations. Jefferson v. Jefferson County

Public School System, 360 F.3d 583, 588 (6th Cir. 2004). “The plaintiff must prove the

inadequacy of state remedies as an element of [his] constitutional tort.” Id.

       The complaint alleges that the officers should have conducted a thorough

investigation before submitting the warrant request, and that their failure to do so violated

Longuski’s due process rights. However, Longuski does not allege or demonstrate that the

state criminal justice process was inadequate to remedy those errors. Even if he had pleaded

the claim properly, the state process remedied any errors that may have been present in the

initial investigation: charges were filed, and Longuski had adequate notice and opportunity

to be heard. The remedy he sought was obtained on September 24, 2018, when an order of




                                               5
 Case 2:19-cv-00190-PLM-MV ECF No. 27 filed 10/21/20 PageID.392 Page 6 of 10




nolle prosequi was entered. Therefore, Count I must be dismissed: Longuski did not suffer

any procedural due process violation.

                                             B.

       Count II of the complaint brings a state law claim for malicious prosecution. In

Michigan, “[t]he plaintiff has the burden of proving (1) that the defendant has initiated a

criminal prosecution against him, (2) that the criminal proceedings terminated in his favor,

(3) that the private person who instituted or maintained the prosecution lacked probable

cause for his actions, and (4) that the action was undertaken with malice or a purpose in

instituting the criminal claim other than bringing the offender to justice.” Matthews v. Blue

Cross Blue Shield of Michigan, 572 N.W.2d 603, 609-10 (Mich. 1998). On the issue of

probable cause, “the prosecutor's exercise of his independent discretion in initiating and

maintaining a prosecution is a complete defense to an action for malicious prosecution.” Id.

at 613. In this case, the prosecutor maintained the prosecution until September 24, 2018,

and there is no allegation that the prosecutor did not exercise his independent discretion in

doing so. Therefore, Defendants have a complete defense to this claim, and Count II must

be dismissed.

                                             C.

       Longuski’s response briefs argue that he is bringing a federal malicious prosecution

claim as part of Count I (see ECF Nos. 22, 23). The Court does not read Count I to include

a federal malicious prosecution claim, but the Court will grant Longuski’s request to amend

his complaint to explicitly include this claim. The amendment is not futile because, as

explained below, the claim will likely survive a motion to dismiss.


                                              6
 Case 2:19-cv-00190-PLM-MV ECF No. 27 filed 10/21/20 PageID.393 Page 7 of 10




       To establish a federal malicious prosecution claim, a plaintiff must show 1) that a

criminal prosecution was initiated against him and that the defendant made, influenced, or

participated in the decision to prosecute; 2) that there was a lack of probable cause for the

prosecution; and 3) that the plaintiff suffered a deprivation of liberty; and 4) that the

prosecution terminated in plaintiff’s favor. Sykes v. Anderson, 625 F.3d 294, 308-9 (6th Cir.

2010). There is no reasonable dispute as to the first, third, and fourth factors: the officers

influenced and participated in the decision to prosecute by supplying the warrant request,

Longuski suffered an deprivation of liberty when he was taken to the Mackinac Island Police

Department and another when he was arrested, and the prosecution terminated in his favor.

The only real dispute is whether probable cause existed for his arrest.

       “In general, the existence of probable cause in a § 1983 action presents a jury

question, unless there is only one reasonable determination possible.” Pyles v. Raisor, 60

F.3d 1211, 1215 (6th Cir. 1995). “[An] officer must consider the totality of the circumstances,

recognizing both the inculpatory and exculpatory evidence, before determining if he has

probable cause to make an arrest.” Gardenhire v. Schubert, 205 F.3d 303, 318 (6th Cir.

2000). That said, “once a police officer has sufficient probable cause to arrest, he need not

investigate further.” Klein v. Long, 275 F.3d 544, 551 (6th Cir. 2001). “[T]o have probable

cause to arrest, a police officer must take into account all the evidence—both inculpatory and

exculpatory—that he has at the time of the arrest. Where the police have sufficient inculpatory

evidence to give rise to a determination of probable cause and they do not know of any

exculpatory evidence, we have held that ‘the failure to make a further investigation does not




                                              7
 Case 2:19-cv-00190-PLM-MV ECF No. 27 filed 10/21/20 PageID.394 Page 8 of 10




negate probable cause.’ ” Id. at 552 (quoting Coogan v. City of Wixom, 820 F.2d 170, 173

(6th Cir. 1987)).

       Longuski alleges that the officers did not perform a sufficient investigation before

determining that there was probable cause to arrest him. He alleges that during the period

between the incident and his arrest, Defendants knew about the video surveillance, and that

Demers allegedly reviewed the video and did not amend Aker’s report to include that

exculpatory evidence. Taking Longuski’s allegation that the video evidence was exculpatory

and that it was viewed but not included in the warrant request, the Court finds that Longuski

has alleged enough facts to raise a question of fact regarding probable cause. Thus,

amendment to add a federal malicious prosecution claim would not be futile.

       Defendants have raised a qualified immunity defense to this claim. To evaluate a

qualified immunity defense, first the Court “must decide whether the facts that the plaintiff

has alleged or shown make up a violation of a constitutional right.” Pearson v. Callahan, 555

U.S. 223, 232 (2009) (internal citations omitted). Then the Court “must decide whether the

right at issue was clearly established at the time of the defendant’s misconduct.” Id. (internal

quotation marks and citation omitted). The Court may use its discretion to consider the

factors in either order. Id. at 227.

       Taking the complaint in the light most favorable to Longuski, the Court must assume

that the officers did not have probable cause to pursue his arrest. Therefore, the initiation of

a malicious prosecution violated Longuski’s constitutional right to be free from malicious

prosecution, which is a clearly established right in this circuit. Webb v. United States, 789




                                               8
 Case 2:19-cv-00190-PLM-MV ECF No. 27 filed 10/21/20 PageID.395 Page 9 of 10




F.3d 647, 659-60 (6th Cir. 2015). At a broad level, the defendants do not appear to be

entitled to qualified immunity.

       Demers makes a more specific argument, alleging that he is entitled to qualified

immunity because Longuski has failed to show that Demers made false statements in support

of the arrest warrant. The qualified immunity analysis on this narrower issue requires a

plaintiff to establish: (1) a substantial showing that the defendant stated a deliberate falsehood

or showed reckless disregard for the truth and (2) that the allegedly false or omitted

information was material to the finding of probable cause. Vakilian v. Shaw, 335 F.3d 509,

517 (6th Cir. 2003). If a plaintiff shows those two elements, a defendant may still be entitled

to qualified immunity if he can demonstrate that his actions were objectively reasonable in

light of clearly established law. Butts v. City of Bowling Green, 374 F. Supp. 2d 532, 542-44

(W.D. Ky. 2005). Longuski has met this burden: he alleges that Demers viewed the

surveillance videos, which Longuski believes are exculpatory, and that Demers failed to

amend the warrant request with this exculpatory evidence. If true, this demonstrates a

reckless disregard for the truth that was material to the finding of probable cause, and

Demers would not be entitled to qualified immunity. Thus, the Court concludes that

amendment to add a federal malicious prosecution claim does not appear to be futile.

                                               IV.

       For the foregoing reasons, the Court finds the complaint insufficient as pleaded, but

finds that a federal malicious prosecution claim may be viable. Accordingly,

       IT IS HEREBY ORDERED that Defendant Akers’ motion to dismiss (ECF No. 16)

is GRANTED.


                                                9
Case 2:19-cv-00190-PLM-MV ECF No. 27 filed 10/21/20 PageID.396 Page 10 of 10




       IT IS FURTHER ORDERED that Defendant Demers’ motion to dismiss (ECF

No. 18) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff may file an amended complaint within

21 days of the date of this Order.

       IT IS SO ORDERED.

Date: October 21, 2020                           /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge




                                       10
